EXAMINER’S AMENDMENT AND 
STATEMENT OF REASONS FOR ALLOWANCE

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment and Claim Status
The instant Office action is responsive to the response received March 3, 2022 (the “Response”) and the interview conducted March 10, 2022.  In response to the Response, the previous rejection of claims 1–6, 8–11, and 13–16 under 35 U.S.C. § 103
is WITHDRAWN.
Claims 1–6, 8, 11, 13, 14, and 16–19 are currently pending.  

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Timothy J. Meagher on March 10, 2022.

Claim 1 (Currently Amended): A computer-implemented method of determining a group of user devices suitable for contributing user content to an interactive media broadcast, the method comprising:
broadcasting in metadata with the interactive media broadcast a set of requirements to a first plurality of user devices, each user device among the first 
broadcasting in metadata an invitation to a second plurality of user devices, the invitation being configured to cause a user device among the second plurality of user devices to produce a conditional response in response to the set of capabilities of the user device matching the set of requirements, wherein each of the second plurality of user devices is able to communicate with a respective auxiliary user device,
the method further comprising by each user device of the second plurality of user devices:
receiving in the metadata with the interactive media broadcast the set of
requirements,
receiving the broadcast metadata comprising the invitation, wherein the set of capabilities includes auxiliary capabilities of the respective auxiliary user device with which the user device is able to communicate,
forwarding the set of requirements to the respective auxiliary user device, and receiving auxiliary capabilities from the respective auxiliary user device,
comparing, by a processor of each user device, the set of requirements with the set of capabilities stored in the user device,
transmitting the response in response to the set of requirements matching the set of capabilities, and
transmitting the user content, and
the method further comprising by the media broadcast system:
identifying, by a processor of the media broadcast system, an identified group of user devices among the second plurality of user devices from which a conditional response was received;
receiving the user content from the identified group of user devices, and


Claim 8 (Currently Amended): A computer-implemented method for a user device to determine its suitability to contribute user content to an interactive media broadcast, the method comprising:
receiving in metadata with the interactive media broadcast a set of requirements, the set of requirements relating to using at least part of the user content in the interactive media broadcast,
receiving broadcast metadata comprising an invitation, the invitation configured to cause the user device to produce a response in response to the set of requirements matching the a set of capabilities, wherein the set of capabilities includes auxiliary capabilities of an auxiliary user device with which the user device is able to communicate,
forwarding the set of requirements to the auxiliary device, and receiving auxiliary capabilities from the auxiliary user device,
comparing, by a processor of the user device, the set of requirements with the set of capabilities stored in the user device, and transmitting the response in response to the set of requirements matching the set of capabilities, and
transmitting the user content.

Allowable Subject Matter
Claims 1–6, 8, 11, 13, 14, and 16–19 allowed.
Regarding claim 8, while 
(A) Mallory et al. (US 2013/0204692 A1; published Aug. 8, 2013) teaches a set of requirements (“entry requirements” at ¶ 55; “a music file may have to be 
(B) Damaghi (US 8,738,427 B2; filed Sept. 15, 2003) teaches receiving broadcast data comprising an invitation (“The program begins with the introduction including comments by the announcer of the game or contest incorporated into the broadcast” at 4:63–65),
the prior art of record does not teach wherein the set of capabilities includes auxiliary capabilities of an auxiliary user device with which the user device is able to communicate, and forwarding the set of requirements to the auxiliary device, and receiving auxiliary capabilities from the auxiliary user device.
Claims 1, 16, and 19 by analogy.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: US-8584174-B1; US-20170171581-A1; US-20170050081-A1; and US-20130260876-A1.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449